AO 89 (Rev. 08/09) Subpoena to Testify at a Hearing or Trial in a Criminal Case

UNITED STATES DISTRICT COURT

for the
Southern District of West Virginia

United States of America
Vv.

NEDELTCHO VLADIMIROV Case No. 2:20-cr-00054

 

 

eee ee

Defendant

SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE

To: K. A. DAVIS
VCDTFW

YOU ARE COMMANDED to appear in the United States district court at the time, date, and place shown
below to testify in this criminal case. When you arrive, you must remain at the court until the judge or a court officer
allows you to leave.

 

 

 

 

: Tt E

Blaeelol(sppesrance United States District Court CoulmncerniNe Judge Irene C. Berger
300 Virginia Street, East Date and Time:
Charleston, WV__25301 July 19, 2021 @ 9:00 a.m.

 

 

You must also bring with you the following documents, electronically stored information, or objects (blank if not
applicable):

(SEAL)

Date: 06/25/2021
CLERK OF COURT

: 0 Signature of Gin or Bepu lerk

 

The name, address, e-mail, and telephone number of the attomey representing (name of party)
____ United States Attorney's Office , who requests this subpoena, are:

 

Andrew J. Tessman

Assistant U.S. Attorney

300 Virginia eee East — Room 4000
Charleston 25301

Phone: 304/345- 2200
AO 89 (Rev. 08/09) Subpoces to Testify af a Hearing or Tris] in a Crmninal Case (Page 2)
Case No.

PROOF OF SERVICE

This subpoena for (name of individual and title, if any) Konny Davis
was received by me on (date) k-29-2 f

(1 served the subpoena by delivering a copy to the named person as follows:

 

Kenny Devs Wa het ynessage to 304-24). £991
on (date) e-29-Z| ; OF

 

© I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00 ,

I declare under penalty of perjury that this information is true.

Date. 7714-21 A

: Server's signature

Te (fuss eS.

Printed name and title

OSAD z Checlis bon ; uN

Server's address

~

Additional information regarding attempted service, etc:
